Case 1:18-cv-01212-PAB-MEH Document 51 Filed 05/01/19 USDC Colorado Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-01212-PAB-MEH

  LISA MILES a/k/a ELISA MARIE MILES, and those similarly situated,

         Plaintiffs/Counter Defendants,

  v.

  BKP INC.,
  ELLA BLISS BEAUTY BAR LLC,
  ELLA BLISS BEAUTY BAR - 2, LLC,
  ELLA BLISS BEAUTY BAR - 3, LLC,
  BROOKE VANHAVERMAAT,
  KELLY HUELSING, and
  PETER KOCLANES,

         Defendants/Counter Claimants.


                                          MINUTE ORDER

  Entered by Michael E. Hegarty, United States Magistrate Judge, on February 1, 2019.

          At the request of the parties, the Court will hold a Discovery Conference on May 17, 2019,
  at 1:30 p.m. in Courtroom A-501, on the fifth floor of the Alfred A. Arraj United States Courthouse
  located at 901 19th Street, Denver, Colorado.

        Counsel for the parties shall appear in person, but may appear by telephone only on a
  showing of good cause.

         The parties shall submit any information/documents they believe may be helpful to the
  resolution of the issue(s) on or before May 16, 2019, at noon to
  hegarty_chambers@cod.uscourts.gov.
